IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE

                                                               FILED
                                                                  April 23, 1997
DORRIS M. DARDEN,                     )
                                      )                       Cecil W. Crowson
      Plaintiff/Appellant,            )                      Appellate Court Clerk
                                      )      Davidson Chancery
                                      )      No. 95-417-III
VS.                                   )
                                      )      Appeal No.
                                      )      01A01-9610-CH-00458
BILLY J. STOKES, Commissioner         )
of the Tennessee Department of        )
Employment Security, and              )
ALVIN C. YORK VETERANS                )
MEDICAL CENTER,                       )
                                      )
      Defendants/Appellees.           )



                     CONCURRING OPINION

      I concur with the results of the court’s opinion. The administrative record
contains substantial and material evidence supporting the Board of Review’s
conclusions that Ms. Darden’s job did not cause her manic-depressive condition
and, therefore, that Ms. Darden left her employment voluntarily and without good
cause connected with the work.




                                      ____________________________
                                      WILLIAM C. KOCH, JR., JUDGE